 



EXHIBIT 10.10
(USAMOBILITY LOGO) [w11646w1164600.jpg]
May 6, 2005
Scott Tollefsen
60 Truman Avenue
Princeton, NJ 08540-1699
Dear Scott:
We are pleased to offer you the position of General Counsel for USA Mobility,
Inc. In this role you will be responsible for providing leadership and oversight
to the legal function for USA Mobility. The responsibilities will also include
planning and implementing the integration of these functions from the
predecessor companies and ensuring the development and on-going leadership of
these functions for USA Mobility. The General Counsel will be an integral member
of the senior management team (i.e., similar to the COO, CTO, CFO) and will
participate in regular senior management meetings, planning sessions and
strategic initiatives.
     The overall responsibilities include, but are not limited to:

  •   Planning and developing the legal function to save outside legal costs in
order to maximize productivity while achieving the synergy goals of the merger,
    •   Overseeing the above-mentioned functions to include planning and leading
their rationalization and integration with Arch’s and Metrocall’s legacy
systems, and providing oversight of related systems until successfully
transitioned,     •   Contribution in the development of, and on-going fiscal
responsibility for, the 2005 & 2006 operating budgets for your areas of
responsibility and achievement of fiscal and quarterly expense goals and
targets,     •   Sarbanes-Oxley, Section 404 internal controls and compliance
for fiscal year 2005 and ongoing, as it relates to your areas of responsibility,
and     •   Contribution in the development of USA Mobility’s spectrum
allocation strategy to maximize usage and revenue.

This position will report to the Chief Executive Officer for USA Mobility and
will work closely with the other members of executive management to achieve our
goals. The terms of this offer are outlined below.
1) Base Salary: $9,615.38 paid biweekly ($250,000 annually)
2) Bonus: up to 75% of base salary payable annually in accordance with USA
Mobility policy, and pro-rated for the 2005 year. Bonus payment will be based
upon accomplishment of pre-





--------------------------------------------------------------------------------



 



determined goals and objectives, as set and agreed upon by the Board of
Directors of USA Mobility.
3) Benefits: Company health, dental, vision plans and 401(k) participation will
be available on the same terms as made available to other USA Mobility
employees. The Benefits Booklet enclosed provides details on the company’s
plans, eligibility requirements and related costs and benefits.
4) Vacation: You will accrue vacation each pay period at a rate equal to four
weeks per year and may begin taking vacation following the first 90 days of
employment. Payment of accrued and unused vacation at termination for any reason
will be limited to 160 hours, consistent with company policy.
5) Expenses: Business related expenses including travel, lodging, meals and
incidentals (i.e., telephone expenses) associated with work-related travel, will
be reimbursed, following the submission of receipts consistent with USA Mobility
policy. For a maximum of six months from your starting date, USA Mobility will
reimburse for mutually agreed upon reasonable costs of an apartment, rental car
and related travel expenses, including airfare between your current home in New
Jersey and our corporate headquarters.
6) Severance: Should USA Mobility, in its sole discretion, terminate you for any
reason other than “Cause”, as defined in the USA Mobility Severance Benefits
Plan (the “USA Mobility Severance Plan”), you will become eligible for a
severance benefit subject to your compliance with paragraph 10 below. This
severance benefit will be calculated based upon your hire date at USA Mobility
with continuous service through the date of termination. The amount of severance
shall reflect the terms and conditions contained in the USA Mobility Severance
Plan, or any successor severance plan of USA Mobility, and shall apply to the
severance payments set forth in this paragraph 6, including, but not limited to,
the requirement that you execute a valid severance and release agreement in
effect at the time of your termination. Any capitalized terms not defined herein
shall have the meanings set forth under the USA Mobility Severance Plan or any
successor severance plan of USA Mobility. In the event that you were to be
terminated as a result of a Change of Control, you would be eligible for a
severance payment equal to one year’s base salary.
7) Equity Incentive Package: You will have meaningful participation in the
Board/Management equity incentive program at a level below the CEO, but on a par
with the CFO, COO and CTO, once a plan has been established for USA Mobility. A
recommendation will be made to the Board of Directors to approve your
participation in the plan at a level below the CEO, but on a par with the CFO,
COO and CTO.
8) Relocation Assistance: You will receive relocation assistance (net of taxes)
in the amount of $50,000.00 which represents the maximum sum to be paid in
relocation expenses. In order for relocation expenses to be tax deductible, you
must submit receipts with an expense report.
9) Signing Bonus: You will receive a signing bonus in the amount of $25,000.00
within ten (10) days of the date you begin employment with USA Mobility. If,
within one calendar year of the date you begin employment with USA Mobility, you
voluntarily terminate your employment with USA Mobility, or are terminated for
“Cause”, you will be required to reimburse the Company for a prorated amount of
the signing bonus.
10) Non-Competition, Non-Solicitation & Release: You must agree to not compete
with USA Mobility by working for any competitor which earns the majority of its
revenue from providing

2



--------------------------------------------------------------------------------



 



paging services or divulge trade secrets or confidential information, including
customer information, for the period of one year following termination of
employment. You will be expected to sign confidentiality agreements from time to
time to protect the Company’s confidential information that may exceed the one
year period following termination for any reason. In addition, you must agree
not to solicit employees of USA Mobility for employment for the same one year
period. Further, you must agree to release USA Mobility from any liability that
might arise from your employment or termination consistent with the terms set
forth in the severance agreement and release in effect at that time.
11) At Will Employment: Employment with USA Mobility will be “at will” and,
thus, may be terminated at any time by USA Mobility.
12) Governing Law: The terms of this letter agreement shall be governed by the
laws of the Commonwealth of Virginia.
This employment offer is contingent upon completion of USA Mobility’s
pre-employment requirements including submission of a completed employment
application, successful completion of a drug test within 48 hours of the
extension of this offer and a satisfactory background check. For assistance and
instructions on the completion of these requirements, please contact Bonnie
Culp, SVP, Human Resources at 703-660-6677, x 6109.
Please sign and return one copy of this letter indicating your acceptance of
this employment offer. As we discussed, we’d like you to officially join our
staff on or before Tuesday, May 31, 2005. Scott, we are excited about our future
and look forward to you becoming a part of the USA Mobility Leadership Team.

            Sincerely,
      /s/ Vincent D. Kelly       Vincent D. Kelly      President and CEO
USA Mobility, Inc.     

Accepted:

     
/s/ Scott Tollefsen
  May 12, 2005
 
   
Scott Tollefsen
  Date

cc: Human Resources, Personnel File

3